Free Writing Prospectus Dated November 20, 2013 Registration No. 333-178761-04 Filed Pursuant to Rule 433 ★PRICING DETAILS★ $1.3bln+ MBALT 2013-B (Auto Lease) Lead Managers: J.P. Morgan (struc), Credit Agricole, HSBC Co-Managers: BTMU, Mizuho CL $AMT(mm) MDY/F WAL P.WIN E.FIN L.FIN PRICED YLD% CPN% $PX A1 272.000 P-1/F1+ 01-09 08/14 12/15/14 0.26% A2 400.000 Aaa/AAA 09-15 02/15 09/15/15 EDSF+27 A3 535.000 Aaa/AAA 15-24 11/15 07/15/16 EDSF+31 A4 100.805 Aaa/AAA 24-26 01/16 07/15/19 IS+37 *NO UPSIZE* EXPECTED PXG: Priced EXPECTED SETTLE: 11/26/13 FIRST PAY: 12/16/13 EXPECTED RATINGS: Moody's/Fitch PRICING SPEED: 100% Prepay ERISA ELIGIBLE: Yes OFFERING TYPE: SEC Registered BBG TICKER: MBALT 2013-B BILL & DELIVER: J.P. Morgan CUSIPS: A1- 58768DAA9, A2- 58768DAB7, A3- 58768DAC5, A4- 58768DAD3 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer, the issuing trust and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling (866) 669-7629 or by emailing the ABS Syndicate Desk at abs_synd@jpmorgan.com. Any disclaimer below is not applicable and should be disregarded.
